TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-96-00309-CR







Anthony David Lopez, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT


NO. 0955362, HONORABLE TOM BLACKWELL, JUDGE PRESIDING






PER CURIAM


		A jury found appellant guilty of murder and assessed punishment at imprisonment for life. 
Appellant's court-appointed attorney filed a brief concluding that the appeal is frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable grounds to be advanced. 
See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex.
Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel's
brief was delivered to appellant, and appellant was advised of his right to examine the appellate record and
to file a pro se brief.  No pro se brief has been filed.

		We have reviewed the record and counsel's brief and agree that the appeal is frivolous and
without merit.  Further, we find nothing in the record that might arguably support the appeal.

		The judgment of conviction is affirmed.


Before Chief Justice Carroll, Justices Aboussie and B. A. Smith

Affirmed

Filed:   March 27, 1997

Do Not Publish